EXHIBIT 10.12

 

245 FIRST STREET

CAMBRIDGE, MASSACHUSETTS

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

MA-RIVERVIEW/245 FIRST STREET, L.L.C., a Delaware limited liability company

(“LANDLORD”)

 

AND

 

BITSTREAM, INC., a Delaware corporation

(“TENANT”)



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as
            , 20    , by and between MA-RIVERVIEW/245 FIRST STREET, L.L.C., a
Delaware limited liability company (“Landlord”) and BITSTREAM, INC., a Delaware
corporation (“Tenant”). The following exhibits and attachments are incorporated
into and made a part of the Lease: Exhibit A (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D (Commencement
Letter), Exhibit E (Building Rules and Regulations), Exhibit F (Additional
Provisions) Exhibit G (Commencement Date Agreement [for recording]) and Exhibit
H (Letter of Credit).

 

1. Basic Lease Information.

 

1.01   “Buildings” shall mean those buildings located at 245 First Street,
Cambridge, Massachusetts 02142 and commonly known as Cambridge Science Center
and 245 First Street. “Building” shall mean the Office Tower at 245 First
Street. “Rentable Square Footage of the Building” is deemed to be 148,552 square
feet. “Rentable Square Footage of the Buildings” is deemed to be 279,064.

 

1.02   “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the 17th floor of 245 First Street and known as suite
1700. If the Premises include one or more floors in their entirety, all
corridors and restroom facilities located on such full floor(s) shall be
considered part of the Premises. The “Rentable Square Footage of the Premises”
is deemed to be 18,035 square feet. Landlord and Tenant stipulate and agree that
the Rentable Square Footage of the Building and the Rentable Square Footage of
the Premises are correct.

 

1.03   “Base Rent”:

 

Months of Term

--------------------------------------------------------------------------------

 

Annual Rate

Per Square Foot

--------------------------------------------------------------------------------

 

Monthly

Base Rent

--------------------------------------------------------------------------------

1- 24

  $23.50   $35,318.54

25-48

  $25.50   $38,324.38

49-72

  $26.50   $39,827.29

 

Base Rent Abatement: Notwithstanding anything in this Section of the Lease to
the contrary, so long as Tenant is not in Default under this Lease, Tenant shall
be entitled to an abatement of Base Rent in the amount of $35,318.54 per month
for 6 consecutive full calendar months of the Term, beginning with the 1st full
calendar month of the Term (the “Base Rent Abatement Period”). The total amount
of Base Rent abated in accordance with the foregoing shall equal $211,911.25
(the “Abated Base Rent”). If Tenant is in Default at any time during the Base
Rent Abatement Period and fails to cure such Default within any applicable cure
period under the Lease, all Abated Base Rent shall immediately become due and
payable. The payment by Tenant of the Abated Base Rent in the event of a Default
shall not limit or affect any of Landlord’s other rights, pursuant to this Lease
or at law or in equity. Only Base Rent shall be abated pursuant to this Section,
and all Additional Rent and other costs and charges

 

1



--------------------------------------------------------------------------------

specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.

 

1.04   “Tenant’s Pro Rata Share for the Building”: 12.1405%.

“Tenant’s Pro Rata Share for the Buildings”: 6.4627%.

 

1.05   “Base Year” for Taxes: Fiscal Year (defined below) 2004 (e.g., July 1,
2003 to June 30, 2004); “Base Year” for Expenses (defined in Exhibit B):
calendar year 2004.

 

For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes and each
period of July 1 to June 30 thereafter.

 

1.06   “Term”: A period of 72 months. Subject to Section 3, the Term shall
commence on the date the Landlord Work is Substantially Complete (as defined in
Section 3.01) (the “Commencement Date”) and, unless terminated early in
accordance with this Lease, end on the date immediately preceding the 6th annual
anniversary of the Commencement Date (the “Termination Date”). (The “Target
Commencement Date” is defined in Section 3.01.) In addition, if Tenant is
entitled to register or record a notice or memorandum of this Lease pursuant to
the terms of Section 1.18, Landlord and Tenant shall also execute and Tenant may
register or record, as appropriate, at Tenant’s cost and expense, a Commencement
Date Agreement in the form attached as Exhibit G.

 

1.07   “Allowance”: None.

 

1.08   “Security Deposit”: Initially $250,000.00, as such sum may be adjusted
and as more fully described in Section 6.

 

1.09   “Guarantor”: None.

 

1.10   “Broker”: Cushman and Wakefield of Massachusetts, Inc. and Richards,
Barry, Joyce & Partners, LLC.

 

1.11   “Permitted Use”: general office use, and for no other purpose.

 

1.12   “Notice Address(es)”:

 

Landlord:

  

Tenant:

MA-Riverview/245 First Street, L.L.C.

  

--------------------------------------------------------------------------------

c/o Equity Office

  

--------------------------------------------------------------------------------

245 First Street

    

Cambridge, Massachusetts

  

--------------------------------------------------------------------------------

Attention: Property Manager

  

--------------------------------------------------------------------------------

 

A copy of any notices to Landlord shall be sent to Equity Office, Two North
Riverside Plaza, Suite 2100, Chicago, IL 60606, Attn: Boston Regional Counsel. A
copy of any notices to Tenant of option rights, default, or asserting a claim or
defense against the Tenant based upon the subject matter of the notice (as
opposed to routine notices concerning the operation of the Building) shall be
sent

 

2



--------------------------------------------------------------------------------

to Paul C. Bauer, Kirkpatrick & Lockhart LLP, 75 State Street, Boston, MA 02109.

 

1.13   “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 A.M.
to 6:00 P.M. on Business Days and 8:00 A.M. to 1:00 P.M. on Saturdays.

 

1.14   “Landlord Work” means the work, if any, that Landlord is obligated to
perform in the Premises pursuant to a separate agreement (the “Work Letter”), if
any, attached to this Lease as Exhibit C.

 

1.15   “Property” means the Buildings and the parcel(s) of land on which they
are located and, at Landlord’s discretion, any parking facilities and other
improvements, if any, serving the Building or Buildings and the parcel(s) of
land on which they are located.

 

1.16   Notwithstanding anything to the contrary contained in Section 12.01 of
the Lease, except with respect to Landlord Work or any Tenant improvements
costing less than $50,000.00, Landlord shall have the right to require Tenant to
post a performance or payment bond in connection with any work or service done
or purportedly done by or for the benefit of Tenant. Tenant acknowledges and
agrees that all such work or service is being performed for the sole benefit of
Tenant and not for the benefit of Landlord.

 

1.17   The following shall be the last sentence of Section 20 of the Lease:
“WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD OR ANY MORTGAGEES OR
LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY CONSEQUENTIAL OR INCIDENTAL
DAMAGES OR ANY LOST PROFITS OF TENANT.”

 

1.18   Tenant shall not record this Lease or any memorandum or notice without
Landlord’s prior written consent; provided, however, Landlord agrees to consent
to the recordation or registration of a memorandum or notice of this Lease, at
Tenant’s cost and expense (and in a form reasonably satisfactory to Landlord),
if the initial term of this Lease or the initial term plus renewal terms granted
exceed, in the aggregate, 7 years. If this Lease is terminated before the Term
expires, upon Landlord’s request the parties shall execute, deliver and record
an instrument acknowledging the above and the date of the termination of this
Lease, and Tenant appoints Landlord its attorney-in-fact in its name and behalf
to execute the instrument if Tenant shall fail to execute and deliver the
instrument after Landlord’s request therefor within 10 days.

 

2. Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

 

3



--------------------------------------------------------------------------------

3. Adjustment of Commencement Date; Possession.

 

3.01 If Landlord is required to perform Landlord Work prior to the Commencement
Date: (a) the date set forth in Section 1.06 as the Commencement Date shall
instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will be the last day of
the Term as determined based upon the actual Commencement Date. Landlord shall
diligently attempt to Substantially Complete the Landlord Work by the Target
Commencement Date but failure to so complete despite such efforts shall not be a
default by Landlord or otherwise render Landlord liable for damages. Promptly
after the determination of the Commencement Date, Landlord and Tenant shall
enter into a commencement letter agreement in the form attached as Exhibit D. If
the Termination Date does not fall on the last day of a calendar month, Landlord
and Tenant may elect to adjust the Termination Date to the last day of the
calendar month in which Termination Date occurs by the mutual execution of a
commencement letter agreement setting forth such adjusted date. The Landlord
Work shall be deemed to be “Substantially Complete” the later of (i) the date
that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises, and (ii) the date Landlord receives from the appropriate governmental
authority all approvals necessary for the issuance of a certificate of occupancy
with respect to the Landlord Work performed by Landlord or its contractors in
the Premises (or would have received such approvals absent any Tenant Delay). If
Landlord is delayed in the performance of the Landlord Work as a result of the
acts or omissions of Tenant, the Tenant Related Parties (defined in Section 13)
or their respective contractors or vendors, including, without limitation,
changes requested by Tenant to approved plans, Tenant’s failure to comply with
any of its obligations under this Lease, or the specification of any
non-standard materials or equipment with long lead times (a “Tenant Delay”), the
Landlord Work shall be deemed to be Substantially Complete on the date that
Landlord could reasonably have been expected to Substantially Complete the
Landlord Work absent any Tenant Delay.

 

3.02 Subject to Landlord’s obligation, if any, to perform Landlord Work, the
Premises are accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord. By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party, however Landlord shall use reasonable efforts to
obtain possession of the space. The commencement date for the space, in such
event, shall be postponed until the date Landlord delivers possession of the
Premises to Tenant free from occupancy by any party. If Tenant takes possession
of the Premises before the Commencement Date, such possession shall be subject
to the terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date. Tenant, however, shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant, with the approval
of Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.
Notwithstanding the foregoing, if there has been no Tenant Delay and the
Commencement Date does not

 

4



--------------------------------------------------------------------------------

occur by October 1, 2003 (the “Outside Completion Date”), Tenant, as its sole
remedy, shall provide Landlord with written notice that if the Commencement Date
does not occur by November 1, 2003 Tenant shall terminate this Lease. In such
event, if the Commencement Date does not occur by November 1, 2003, this Lease
shall be deemed null and void and of no further force and effect and Landlord
shall promptly refund any Security Deposit previously advanced by Tenant under
this Lease and, so long as Tenant has not previously been declared in Default
under any of its obligations under the Work Letter, the parties hereto shall
have no further responsibilities or obligations to each other with respect to
this Lease. Landlord and Tenant acknowledge and agree that: (i) the
determination of the Commencement Date shall take into consideration the effect
of any Tenant Delay; and (ii) the Outside Completion Date shall be postponed by
the number of days the Commencement Date is delayed due to events of Force
Majeure. Notwithstanding anything herein to the contrary, if Landlord reasonably
determines despite diligent efforts that it will be unable to cause the
Commencement Date to occur by the Outside Completion Date, Landlord shall have
the right to immediately cease its performance of the Landlord Work and provide
Tenant with written notice (the “Outside Extension Notice”) of such inability,
which Outside Extension Notice shall set forth the date on which Landlord
reasonably believes that the Commencement Date will occur. Upon receipt of the
Outside Extension Notice, Tenant shall have the right to terminate this Lease by
providing written notice of termination to Landlord within 5 Business Days after
the date of the Outside Extension Notice. In the event that Tenant does not
terminate this Lease within such 5 Business Day period, the Outside Completion
Date shall automatically be amended to be the date set forth in Landlord’s
Outside Extension Notice.

 

4. Rent.

 

  4.01   Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand. All other
items of Rent shall be due and payable by Tenant on or before 30 days after
billing by Landlord. Rent shall be made payable to the entity, and sent to the
address, Landlord designates and shall be made by good and sufficient check or
by other means acceptable to Landlord. Tenant shall pay Landlord an
administration fee equal to 5% of all past due Rent, provided that Tenant shall
be entitled to a grace period of 5 days for the first 2 late payments of Rent in
a calendar year. In addition, past due Rent shall accrue interest at the Prime
Rate (defined herein) plus 4% per annum. For purposes hereof, the “Prime Rate”
shall be the per annum interest rate publicly announced as its prime or base
rate by a federally insured bank selected by Landlord in the state in which the
Building is located. Forbearance by Landlord to enforce one or more remedies
shall not constitute a waiver of any Default. Landlord’s acceptance of less than
the correct amount of Rent shall be considered a payment on account of the
earliest Rent due. Rent for any partial month during the Term shall be prorated.
No endorsement or statement on a check or letter accompanying payment shall be
considered an accord and satisfaction. Tenant’s covenant to pay Rent is
independent of every other covenant in this Lease.

 

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

 

5



--------------------------------------------------------------------------------

5. Compliance with Laws; Use.

 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant. As
of the date hereof, Landlord has not received notice from any governmental
agencies that the Building is in violation of Title III of the Americans with
Disabilities Act. “Base Building” shall include the structural portions of the
Building, the public restrooms and the Building mechanical, electrical and
plumbing systems and equipment located in the internal core of the Building on
the floor or floors on which the Premises are located. Nothing herein shall
require Tenant to perform any alterations, additions or improvements which are
necessary to comply with Laws with respect to the Common Areas, unless such
compliance relates to the Common Areas on any floor on which the Premises are
located and arises directly out of the performance of work by or on behalf of
Tenant in the Premises or Tenant’s use of the Premises for purposes other than
general office use. In addition, nothing herein shall require Tenant, with
respect to the Common Areas or the Premises, to comply with Laws which require
structural alterations, capital improvements or the installation of new or
additional mechanical, electrical, plumbing or fire/life safety systems on a
Building-wide basis without reference to the particular use of Tenant. Landlord
will, at Landlord’s expense (except to the extent properly included in
Expenses), perform all acts required to comply with such Laws with respect to
the foregoing as the same affect the Premises and the Building. In addition,
Landlord, at Landlord’s expense (except to the extent properly included in
Expenses), shall be responsible for complying with Title III of the Americans
with Disabilities Act (ADA) with respect to the Common Areas of the Building
(including any Common Area corridors) and the Landlord Work. Notwithstanding the
foregoing, Landlord shall have the right to contest any alleged violation of the
ADA or other Laws in good faith, including, without limitation, the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed by Law and the right to appeal any decisions,
judgments or rulings to the fullest extent permitted by Law. Landlord, after the
exhaustion of any and all rights to appeal or contest, will make all repairs,
additions, alterations or improvements necessary to comply with the terms of any
final order or judgment, provided that if Landlord elects not to contest any
alleged violation, Landlord will promptly make necessary all repairs, additions,
alterations or improvements. Tenant shall promptly provide Landlord with copies
of any notices it receives regarding an alleged violation of Law. Tenant shall
comply with the rules and regulations of the Building attached as Exhibit E and
such other reasonable rules and regulations adopted by Landlord from time to
time, including rules and regulations for the performance of Alterations
(defined in Section 9).

 

6. Security Deposit.

 

6.01 The Security Deposit shall be delivered to Landlord upon the execution of
this Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord may use all or a portion of the Security Deposit to satisfy past due
Rent or to cure any Default (defined in Section 18) by Tenant. If Landlord uses
any portion of the Security Deposit, Tenant shall, within 5 days after demand,
restore the

 

6



--------------------------------------------------------------------------------

Security Deposit to its original amount. Landlord shall return any unapplied
portion of the Security Deposit to Tenant within 30 days after the later to
occur of the Termination Date or the date Tenant surrenders the Premises to
Landlord in compliance with Section 25. Landlord shall assign the Security
Deposit to a successor or transferee and, following the assignment, Landlord
shall have no further liability for the return of the Security Deposit. Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

 

6.02 All of the Security Deposit shall be in the form of an irrevocable letter
of credit (the “Letter of Credit”), which Letter of Credit shall: (a) be in the
amount of $250,000.00; (b) be issued on the form attached hereto as Exhibit H;
(c) name Landlord as its beneficiary; and (d) be drawn on an FDIC insured
financial institution reasonably satisfactory to the Landlord. Notwithstanding
anything herein to the contrary, provided Tenant is not in Default under this
Lease as of the effective date of any reduction of the Security Deposit, Tenant
shall have the right to reduce the amount of the Security Deposit to be as
follows: (i) $200,000.00 effective as of the second annual anniversary of the
Commencement Date; and (ii) $150,000.00 effective as of the fourth annual
anniversary of the Commencement Date. Such reduction shall be accomplished by
having Tenant provide Landlord with a substitute Letter of Credit in the reduced
amount. The Letter of Credit (and any renewals or replacements thereof) shall be
for a term of not less than 1 year. Tenant agrees that it shall from time to
time, as necessary, whether as a result of a draw on the Letter of Credit by
Landlord pursuant to the terms hereof or as a result of the expiration of the
Letter of Credit then in effect, renew or replace the original and any
subsequent Letter of Credit so that a Letter of Credit, in the amount required
hereunder, is in effect until a date which is at least 60 days after the
Termination Date of the Lease. If Tenant fails to furnish such renewal or
replacement at least 60 days prior to the stated expiration date of the Letter
of Credit then held by Landlord, Landlord may draw upon such Letter of Credit
and hold the proceeds thereof (and such proceeds need not be segregated) as a
Security Deposit pursuant to the terms of this Section 6. Any renewal or
replacement of the original or any subsequent Letter of Credit shall meet the
requirements for the original Letter of Credit as set forth above, except that
such replacement or renewal shall be issued by an FDIC insured financial
institution reasonably satisfactory to the Landlord at the time of the issuance
thereof.

 

6.03 If Landlord draws on the Letter of Credit as permitted in this Lease or the
Letter of Credit, then, upon demand of Landlord, Tenant shall restore the amount
available under the Letter of Credit to its original amount by providing
Landlord with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount.
In the alternative, Tenant may provide Landlord with cash, to be held by
Landlord in accordance with this Article, equal to the restoration amount
required under the Letter of Credit.

 

7. Building Services.

 

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Building Service Hours. Tenant shall have the right to receive
HVAC service during hours other than Building Service Hours by paying Landlord’s
then standard charge for additional HVAC service and providing such prior notice
as is reasonably specified by Landlord; (c) standard janitorial service on
Business Days; (d) Elevator service; (e) Electricity in accordance with the
terms and conditions in Section 7.02; and (f) such other services as Landlord
reasonably determines are necessary or appropriate for the Property.

 

7



--------------------------------------------------------------------------------

7.02 Electricity used by Tenant in the Premises shall be paid for by Tenant by a
separate charge off a separate meter of the Premises payable by Tenant directly
to the electric utility. Without the consent of Landlord, Tenant’s use of
electrical service shall not exceed, either in voltage, rated capacity, use
beyond Building Service Hours or overall load, that which Landlord reasonably
deems to be standard for the Building. Landlord shall have the right to measure
electrical usage by commonly accepted methods. If it is determined that Tenant
is using excess electricity, Tenant shall pay Landlord for the cost of such
excess electrical usage as Additional Rent.

 

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in Section
26.03) (collectively a “Service Failure”) shall not render Landlord liable to
Tenant, constitute a constructive eviction of Tenant, give rise to an abatement
of Rent, nor relieve Tenant from the obligation to fulfill any covenant or
agreement. However, if the Premises, or a material portion of the Premises, are
made untenantable for a period in excess of 3 consecutive Business Days as a
result of a Service Failure that is reasonably within the control of Landlord to
correct, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the 4th
consecutive Business Day of the Service Failure and ending on the day the
service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

 

8. Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant at least 30 days prior to the Termination Date, may require
Tenant, at its expense, to remove (a) any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant, and (b) any Landlord Work or
Alterations that, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”). Required Removables shall include,
without limitation, internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications. The designated Required Removables shall be removed by Tenant
before the Termination Date. Notwithstanding the foregoing, Tenant shall not be
required to remove any portion of the Landlord Work shown on the Plans as of the
date of this Lease. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant fails to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s expense. Tenant, at
the time it requests approval for a proposed Alteration, may request in writing
that Landlord advise Tenant whether the Alteration or any portion of the
Alteration is a Required Removable. Within 10 days after receipt of Tenant’s
request, Landlord shall advise Tenant in writing as to which portions of the
Alteration are Required Removables.

 

9. Repairs and Alterations.

 

9.01 Tenant shall promptly provide Landlord with notice of any conditions of
which it has actual knowledge that are dangerous or in need of maintenance or
repair. Tenant shall promptly provide Landlord with notice of any such
conditions. Tenant shall, at its sole cost and

 

8



--------------------------------------------------------------------------------

expense, perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant (collectively, “Cable”); (f)
supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and (g)
Alterations. To the extent Landlord is not reimbursed by insurance proceeds.
Tenant shall reimburse Landlord for the cost of repairing damage to the Building
caused by the acts of Tenant, Tenant Related Parties and their respective
contractors and vendors, ordinary wear and tear excepted. If Tenant fails to
make any repairs to the Premises for more than 15 days after notice from
Landlord (although notice shall not be required in an emergency), Landlord may
make the repairs, and Tenant shall pay the reasonable cost of the repairs,
together with an administrative charge in an amount equal to 5% of the cost of
the repairs.

 

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building; (b)
mechanical (including HVAC), electrical, plumbing and fire/life safety systems
serving the Building in general; (c) Common Areas; (d) roof of the Building; (e)
exterior windows of the Building; and (f) elevators serving the Building.
Landlord shall promptly make repairs for which Landlord is responsible.

 

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured; and any
security for performance in amounts reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Tenant shall
reimburse Landlord for any sums paid by Landlord for third party examination of
Tenant’s plans for non-Cosmetic Alterations. In addition, Tenant shall pay
Landlord a fee for Landlord’s oversight and coordination of any non-Cosmetic
Alterations equal to 5% of the cost of the Alterations. Upon completion, Tenant
shall furnish “as-built” plans for non-Cosmetic Alterations, completion
affidavits and full and final waivers of lien. Landlord’s approval of an
Alteration shall not be deemed a representation by Landlord that the Alteration
complies with Law.

 

10. Entry by Landlord.

 

Landlord may enter the Premises to inspect, show or clean the Premises (provided
that Landlord shall only show the Premises during the last 12 months of the Term
or during an uncured Default by Tenant) or to perform or facilitate the
performance of repairs, alterations or

 

9



--------------------------------------------------------------------------------

additions to the Premises or any portion of the Building. Except in emergencies
or to provide Building services, Landlord shall provide Tenant with reasonable
prior verbal notice of entry and shall use reasonable efforts to minimize any
interference with Tenant’s use of the Premises. If reasonably necessary,
Landlord may temporarily close all or a portion of the Premises to perform
repairs, alterations and additions. However, except in emergencies, Landlord
will not close the Premises if the work can reasonably be completed on weekends
and after Building Service Hours. Entry by Landlord shall not constitute a
constructive eviction or entitle Tenant to an abatement or reduction of Rent.

 

11. Assignment and Subletting.

 

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. If the
entity which controls the voting shares/rights of Tenant changes at any time,
such change of ownership or control shall constitute a Transfer unless Tenant is
an entity whose outstanding stock is listed on a recognized securities exchange
or if at least 80% of its voting stock is owned by another entity, the voting
stock of which is so listed. Any attempted Transfer in violation of this Section
is voidable by Landlord. In no event shall any Transfer, including a Permitted
Transfer, release or relieve Tenant from any obligation under this Lease.

 

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord; (b)
reasonably refuse to consent to the Transfer in writing; or (c) in the event of
an assignment of this Lease or subletting of more than 20% of the Rentable Area
of the Premises for more than 50% of the remaining Term (excluding unexercised
options), recapture the portion of the Premises that Tenant is proposing to
Transfer. If Landlord exercises its right to recapture, this Lease shall
automatically be amended (or terminated if the entire Premises is being assigned
or sublet) to delete the applicable portion of the Premises effective on the
proposed effective date of the Transfer. Tenant shall pay Landlord a review fee
of $1,500.00 for Landlord’s review of any Permitted Transfer or requested
Transfer.

 

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer, including, but not limited to reasonable
broker commissions, reasonable rent concessions, reasonable and customary
alterations, and reasonable legal expenses. If Tenant is in Default, Landlord
may require that all sublease payments be made directly to Landlord, in which
case Tenant shall receive a credit against Rent in the amount of Tenant’s share
of payments received by Landlord.

 

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a

 

10



--------------------------------------------------------------------------------

portion of the Premises to an Affiliate without the consent of Landlord,
provided that all of the following conditions are satisfied (a “Permitted
Transfer”): (a) Tenant is not in Default; (b) in the event of an Ownership
Change, Tenant’s successor shall own substantially all of the assets of Tenant
and have a net worth which is at least equal to Tenant’s net worth as of the day
prior to the proposed Ownership Change; (c) the Permitted Use does not allow the
Premises to be used for retail purposes; and (d) Tenant shall give Landlord
written notice at least 15 Business Days prior to the effective date of the
Permitted Transfer. Tenant’s notice to Landlord shall include information and
documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant.

 

12. Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees.

 

13. Indemnity and Waiver of Claims.

 

Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Mortgagees (defined in Section 23) and agents (the “Landlord Related Parties”)
from all claims for any injury to or death of persons, damage to property or
business loss in any manner related to (a) Force Majeure, (b) acts of third
parties not acting by, through or under Landlord, (c) the bursting or leaking of
any tank, water closet, drain or other pipe, (d) the inadequacy or failure of
any security services, personnel or equipment, or (e) any matter not within the
reasonable control of Landlord. Except to the extent caused by the negligence or
willful misconduct of Landlord or any Landlord Related Parties, Tenant shall
indemnify, defend and hold Landlord and Landlord Related Parties harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
Law) (collectively referred to as “Losses”), which may be imposed upon, incurred
by or asserted against Landlord or any of the Landlord Related Parties by any
third party and arising out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of Law)
of Tenant, the Tenant Related Parties or any of Tenant’s transferees,
contractors or licensees. Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of Landlord or the Landlord Related
Parties.

 

11



--------------------------------------------------------------------------------

14. Insurance.

 

Tenant shall maintain the following insurance (“Tenant’s Insurance”): (a)
Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, an each occurrence limit of
$1,000,000.00 and an aggregate limit of $2,000,000.00; (b) Property/Business
Interruption Insurance written on an All Risk or Special Perils form, with
coverage for broad form water damage including earthquake sprinkler leakage, at
replacement cost value and with a replacement cost endorsement covering all of
Tenant’s business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Premises (“Tenant’s
Property”) and any Leasehold Improvements performed by or for the benefit of
Tenant; (c) Workers’ Compensation Insurance in amounts required by Law; and (d)
Employers Liability Coverage of at least $500,000.00 per occurrence. Any company
writing Tenant’s Insurance shall have an A.M. Best rating of not less than
A-VIII. All Commercial General Liability Insurance policies shall name as
additional insureds Landlord (or its successors and assignees), the managing
agent for the Building (or any successor), EOP Operating Limited Partnership,
Equity Office Properties Trust and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord and its successors as the interest of such designees shall
appear. All policies of Tenant’s Insurance shall contain endorsements that the
insurer(s) shall give Landlord and its designees at least 30 days’ (10 days’ for
nonpayment of premium) advance written notice of any cancellation, termination,
material change or lapse of insurance. Tenant shall provide Landlord with a
certificate of insurance evidencing Tenant’s Insurance prior to the earlier to
occur of the Commencement Date or the date Tenant is provided with possession of
the Premises, and thereafter as necessary to assure that Landlord always has
current certificates evidencing Tenant’s Insurance. So long as the same is
available at commercially reasonable rates, Landlord shall maintain so called
All Risk property insurance on the Building at replacement cost value as
reasonably estimated by Landlord.

 

15. Subrogation.

 

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.

 

16. Casualty Damage.

 

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 270 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant

 

12



--------------------------------------------------------------------------------

Related Parties. In addition, Landlord, by notice to Tenant within 90 days after
the date of the Casualty, shall have the right to terminate this Lease if: (1)
the Premises have been materially damaged and there is less than 2 years of the
Term remaining on the date of the Casualty; (2) any Mortgagee requires that the
insurance proceeds be applied to the payment of the mortgage debt; or (3) a
material uninsured loss to the Building occurs.

 

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
Insurance with respect to any Leasehold Improvements performed by or for the
benefit of Tenant; provided if the estimated cost to repair such Leasehold
Improvements exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, the excess cost of such repairs shall be paid by
Tenant to Landlord prior to Landlord’s commencement of repairs. Within 15 days
of demand, Tenant shall also pay Landlord for any additional excess costs that
are determined during the performance of the repairs. Landlord shall not be
liable for any inconvenience to Tenant, or injury to Tenant’s business resulting
in any way from the Casualty or the repair thereof. Provided that Tenant is not
in Default, during any period of time that all or a material portion of the
Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.

 

17. Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.

 

18. Events of Default.

 

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for 5 days after
written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than
a Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 20 Business Days after written
notice to Tenant provided, however, if Tenant’s failure to comply cannot

 

13



--------------------------------------------------------------------------------

reasonably be cured within 20 Business Days, Tenant shall be allowed additional
time (not to exceed 60 days) as is reasonably necessary to cure the failure so
long as Tenant begins the cure within 20 Business Days and diligently pursues
the cure to completion; (c) Tenant or any Guarantor becomes insolvent, makes a
transfer in fraud of creditors, makes an assignment for the benefit of
creditors, admits in writing its inability to pay its debts when due or forfeits
or loses its right to conduct business; (d) the leasehold estate is taken by
process or operation of Law; (e) in the case of any ground floor or retail
Tenant, Tenant does not take possession of or abandons or vacates all or any
portion of the Premises; or (f) Tenant is in default beyond any notice and cure
period under any other lease or agreement with Landlord at the Building or
Property. If Landlord provides Tenant with notice of Tenant’s failure to comply
with any specific provision of this Lease on 3 separate occasions during any 12
month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

 

19. Remedies.

 

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

 

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.

 

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but shall not be obligated to) relet all or any part of
the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease.

 

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The

 

14



--------------------------------------------------------------------------------

repossession or re-entering of all or any part of the Premises shall not relieve
Tenant of its liabilities and obligations under this Lease. No right or remedy
of Landlord shall be exclusive of any other right or remedy. Each right and
remedy shall be cumulative and in addition to any other right and remedy now or
subsequently available to Landlord at Law or in equity.

 

20. Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY THIRD
PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

 

21. Relocation.

 

INTENTIONALLY OMITTED.

 

22. Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover. Notwithstanding the foregoing, Tenant shall not be
liable for consequential damages unless (1) Landlord notifies Tenant that it has
entered into a lease for the Premises, and (2) Tenant fails to vacate the
Premises within 30 days after the date of Landlord’s notice.

 

23. Subordination to Mortgages; Estoppel Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or

 

15



--------------------------------------------------------------------------------

the Property, and to renewals, modifications, refinancings and extensions
thereof (collectively referred to as a “Mortgage”). The party having the benefit
of a Mortgage shall be referred to as a “Mortgagee”. This clause shall be
self-operative, but upon request from a Mortgagee, Tenant shall execute a
commercially reasonable subordination agreement in favor of the Mortgagee. As an
alternative, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. Upon request, Tenant, without charge, shall attorn to
any successor to Landlord’s interest in this Lease. Landlord and Tenant shall
each, within 10 days after receipt of a written request from the other, execute
and deliver a commercially reasonable estoppel certificate to those parties as
are reasonably requested by the other (including a Mortgagee or prospective
purchaser). Without limitation, such estoppel certificate may include a
certification as to the status of this Lease, the existence of any defaults and
the amount of Rent that is due and payable. Notwithstanding the foregoing, upon
written request by Tenant, Landlord will use reasonable efforts to obtain a
non-disturbance, subordination and attornment agreement from Landlord’s then
current Mortgagee on such Mortgagee’s then current standard form of agreement.
“Reasonable efforts” of Landlord shall not require Landlord to incur any cost,
expense or liability to obtain such agreement, it being agreed that Tenant shall
be responsible for any fee or review costs charged by the Mortgagee. Upon
request of Landlord, Tenant will execute the Mortgagee’s form of
non-disturbance, subordination and attornment agreement and return the same to
Landlord for execution by the Mortgagee. Landlord’s failure to obtain a
non-disturbance, subordination and attornment agreement for Tenant shall have no
effect on the rights, obligations and liabilities of Landlord and Tenant or be
considered to be a Default by Landlord hereunder.

 

24. Notice.

 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 

25. Surrender of Premises.

 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage, within 30 days after notice, Landlord may
deem all or any part of Tenant’s Property to be abandoned and title to Tenant’s
Property shall vest in Landlord.

 

16



--------------------------------------------------------------------------------

26. Miscellaneous.

 

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant and that Tenant is not, and
the entities or individuals constituting Tenant or which may own or control
Tenant or which may be owned or controlled by Tenant are not, among the
individuals or entities identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists.

 

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

 

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

 

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

 

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as
brokers in connection with this Lease. Tenant shall indemnify, defend and hold
Landlord and the Landlord Related Parties harmless from all claims of any other
brokers claiming to have represented Tenant in connection with this Lease.
Landlord agrees to indemnify, defend and hold Tenant and the Tenant Related
Parties harmless from all claims of any brokers, including the Broker, claiming
to have represented Landlord in connection with this Lease. Landlord agrees to
pay a brokerage commission to Richards, Barry, Joyce & Partners, LLC
(“Richards”) in accordance with the terms of a separate agreement between
Landlord and Richards. The parties hereby acknowledge and agree that

 

17



--------------------------------------------------------------------------------

Richards, not Landlord, shall be responsible for paying any brokerage
commissions or fees to Cushman and Wakefield of Massachusetts, Inc..

 

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

 

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

 

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

 

18



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

WITNESS/ATTEST:

   LANDLORD:     

MA-RIVERVIEW/245 FIRST STREET, L.L.C., a Delaware

limited liability company

                                                                               
                                        By:    Equity Office Management, L.L.C.,
a Delaware limited liability company, its non-member manager

Name (print):                                      
                                                   

       

By:

  

/s/ Glenn Verrette

--------------------------------------------------------------------------------

                                                                               
                                            

Name:

  

Glenn Verrette

Name (print):                                   
                                                      

       

Title:

  

Vice President Leasing-Boston Region

WITNESS/ATTEST:

       

TENANT:

         

BITSTREAM, INC.,

a Delaware corporation

                                                                               
                                            

By:

  

/s/ Anna M. Chagnon

--------------------------------------------------------------------------------

Name (print):                                      
                                                   

       

Name:

  

Anna M. Chagnon

         

Title:

  

President

                                                                               
                                    

Name (print):                                      
                                                   

       

                                                                               
                                                  

Tenant’s Tax ID Number (SSN or FEIN)

 

19



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between
MA-RIVERVIEW/245 FIRST STREET, L.L.C., a Delaware limited liability company
(“Landlord”) and BITSTREAM, INC.,a Delaware corporation (“Tenant”) for space in
the Building located at 245 First Street, Cambridge, Massachusetts 02142.

 

1. Payments.

 

1.01 Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each Fiscal Year during the Term exceed Taxes for the
Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year or
Fiscal Year decrease below the amount of Expenses or Taxes for the Base Year,
Tenant’s Pro Rata Share of Expenses or Taxes, as the case may be, for that
calendar year or Fiscal Year shall be $0. Landlord shall provide Tenant with a
good faith estimate of the Expense Excess and of the Tax Excess for each
calendar year or Fiscal Year during the Term. On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Tenant’s Pro Rata Share of Landlord’s estimate of both the Expense Excess and
Tax Excess. After its receipt of the revised estimate, Tenant’s monthly payments
shall be based upon the revised estimate. If Landlord does not provide Tenant
with an estimate of the Expense Excess or the Tax Excess by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate(s) until Landlord provides Tenant with the new
estimate.

 

1.02 As soon as is practical following the end of each calendar year or Fiscal
Year, as the case may be, Landlord shall furnish Tenant with a statement of the
actual Expenses and Expense Excess and the actual Taxes and Tax Excess for the
prior calendar year or Fiscal Year, as the case may be. If the estimated Expense
Excess or estimated Tax Excess for the prior calendar year or Fiscal Year, as
the case may be, is more than the actual Expense Excess or actual Tax Excess for
the prior calendar year or Fiscal Year, as the case may be, Landlord shall
either provide Tenant with a refund or apply any overpayment by Tenant against
Additional Rent due or next becoming due, provided if the Term expires before
the determination of the overpayment, Landlord shall refund any overpayment to
Tenant after first deducting the amount of Rent due. If the estimated Expense
Excess or estimated Tax Excess for the prior calendar year or Fiscal Year, as
the case may be, is less than the actual Expense Excess or actual Tax Excess,
for such prior calendar year or Fiscal year, as the case may be, for such prior
year, Tenant shall pay Landlord, within 30 days after its receipt of the
statement of Expenses or Taxes, any underpayment for the prior calendar year.

 

2. Expenses.

 

2.01 “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Buildings
and the Property. Expenses include, without limitation: (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits; (b)
management fees; (c) the cost of equipping, staffing and operating an on-site
and/or off-site management office for the Building, provided if the management
office services one or more other buildings or properties, the shared costs and
expenses of equipping, staffing and operating such management office(s) shall be
equitably prorated and apportioned between the Building and the other buildings
or properties; (d) accounting costs; (e) the cost of services; (f) rental and
purchase cost of parts, supplies, tools and equipment; (g) insurance premiums
and deductibles; (h) electricity, gas and other utility costs; and (i) the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) made subsequent to
the Base Year which are: (1) performed primarily to reduce current or future
operating expense costs, upgrade Building security or otherwise improve the
operating efficiency of the Property; or (2) required to comply with any Laws
that are enacted, or first interpreted to apply to the Property, after the date
of this Lease. The cost of capital improvements shall be amortized by Landlord
over the lesser of the Payback Period (defined below) or the useful life of the
capital improvement as reasonably determined by Landlord. “Payback Period” means
the reasonably estimated period of time that it takes for the cost savings
resulting from a capital improvement to equal the total cost of the capital
improvement. Landlord, by itself or through an affiliate, shall have the right
to directly perform, provide and be compensated for any services under this
Lease. If Landlord incurs Expenses for the Building or Property together with
one or more other buildings or properties, whether

 

1



--------------------------------------------------------------------------------

pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned
between the Building and Property and the other buildings or properties.

 

2.02 Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, rental abatements and construction allowances granted to
specific tenants; costs incurred in connection with the sale, financing or
refinancing of the Building; fines, interest and penalties incurred due to the
late payment of Taxes or Expenses; organizational expenses associated with the
creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases.

 

2.03 If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the Building Owners and Managers Association.

 

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

 

4. Audit Rights. Tenant, within 365 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for the calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the Property is located. Landlord
agrees that Tenant may retain a third party agent to review Landlord’s books and
records which third party agent is not a CPA firm, so long as the third party
agent retained by Tenant shall have expertise in and familiarity with general
industry practice with respect to the operation of and accounting for a first
class office building and whose compensation shall in no way be contingent upon
or correspond to the financial impact on Tenant resulting from the review.
Tenant shall be solely responsible for all costs, expenses and fees incurred for
the audit. Within 90 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to Landlord’s statement of Expenses
for that year. If Tenant fails to give Landlord an Objection Notice within the
90 day period or fails to provide Landlord with a Review Notice within the 365
day period described above, Tenant shall be deemed to have

 

2



--------------------------------------------------------------------------------

approved Landlord’s statement of Expenses and shall be barred from raising any
claims regarding the Expenses for that year. The records obtained by Tenant
shall be treated as confidential. In no event shall Tenant be permitted to
examine Landlord’s records or to dispute any statement of Expenses unless Tenant
has paid and continues to pay all Rent when due.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Lease by and between
MA-RIVERVIEW/245 FIRST STREET, L.L.C., a Delaware limited liability company
(“Landlord”) and BITSTREAM, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 245 First Street, Cambridge, Massachusetts 02142.

 

As used in this Workletter, the “Premises” shall be deemed to mean the Premises,
as initially defined in the attached Lease.

 

1.   Landlord, at its sole cost and expense (subject to the terms and provisions
of Section 2 below) shall perform improvements to the Premises in accordance
with the plans prepared by Visnick and Caulfield dated April 28, 2003 (the
“Plans”) using Building standard methods, materials and finishes. The
improvements to be performed in accordance with the Plans are hereinafter
referred to as the “Landlord Work”. Landlord shall enter into a direct contract
for the Landlord Work with a general contractor selected by Landlord. In
addition, Landlord shall have the right to select and/or approve of any
subcontractors used in connection with the Landlord Work.

 

2.   All other work and upgrades, subject to Landlord’s approval, shall be at
Tenant’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as Additional Rent. Tenant shall be responsible for
any Tenant Delay in completion of the Premises resulting from any such other
work and upgrades requested or performed by Tenant.

 

3.   Landlord’s supervision or performance of any work for or on behalf of
Tenant shall not be deemed to be a representation by Landlord that such work
complies with applicable insurance requirements, building codes, ordinances,
Laws or regulations or that the improvements constructed will be adequate for
Tenant’s use.

 

4.   This Exhibit shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

1



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT LETTER

(EXAMPLE)

 

Date

 

--------------------------------------------------------------------------------

Tenant

 

 

--------------------------------------------------------------------------------

Address

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

Re:   Commencement Letter with respect to that certain Lease dated as of the
     day of             ,             , by and between MA-RIVERVIEW/245 FIRST
STREET, L.L.C., a Delaware limited liability company, as Landlord, and
BITSTREAM, INC., a Delaware corporation, as Tenant, for 18,035 rentable square
feet on the 17th floor of the Building located at 245 First Street, Cambridge,
Massachusetts 02142.

 

Dear                     :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1.   The Commencement Date of the Lease is                     ;

 

  2.   The Termination Date of the Lease is                     .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

--------------------------------------------------------------------------------

Authorized Signatory

Agreed and Accepted:

 

   

Tenant:

 

BITSTREAM, INC.,

a Delaware corporation

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

   

Date:

 

 

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1.   Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Buildings or Property.

 

2.   Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees shall be
paid for by Tenant and Landlord shall not be responsible for the damage.

 

3.   No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Buildings, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Buildings. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Buildings except by the Building maintenance personnel
without Landlord’s prior approval, which approval shall not be unreasonably
withheld.

 

4.   Landlord may provide and maintain in the first floor (main lobby) of the
Buildings an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5.   Tenant shall not place any lock(s) on any door in the Premises or Buildings
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6.   All contractors, contractor’s representatives and installation technicians
performing work in the Buildings shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time. Landlord has no obligation to allow any
particular telecommunication service provider to have access to the Buildings or
to the Premises. If Landlord permits access, Landlord may condition the access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in Landlord’s sole discretion.

 

7.   Movement in or out of the Buildings of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

8.  

Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises, which approval shall not be
unreasonably withheld. Damage to the Buildings or Property by the installation,
maintenance,

 

1



--------------------------------------------------------------------------------

 

operation, existence or removal of property of Tenant shall be repaired at
Tenant’s sole expense.

 

9.   Corridor doors, when not in use, shall be kept closed.

 

10.   Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Buildings, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Buildings or
Property, handbills, promotional materials or other advertising; or (3) conduct
or permit other activities in the Buildings or Property that might, in
Landlord’s sole opinion, constitute a nuisance.

 

11.   No animals, except those assisting handicapped persons, shall be brought
into the Buildings or kept in or about the Premises.

 

12.   No inflammable, explosive or dangerous fluids or substances shall be used
or kept by Tenant in the Premises, Buildings or about the Property, except for
those substances as are typically found in similar premises used for general
office purposes and are being used by Tenant in a safe manner and in accordance
with all applicable Laws. Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq., M.G.L. c. 21C, M.G.L. c. 21E or any other applicable environmental Law
which may now or later be in effect. Tenant shall comply with all Laws
pertaining to and governing the use of these materials by Tenant and shall
remain solely liable for the costs of abatement and removal.

 

13.   Tenant shall not use or occupy the Premises in any manner or for any
purpose which might injure the reputation or impair the present or future value
of the Premises or the Buildings. Tenant shall not use, or permit any part of
the Premises to be used for lodging, sleeping or for any illegal purpose.

 

14.   Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Buildings (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15.   Tenant shall not install, operate or maintain in the Premises or in any
other area of the Buildings, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building in which the Premises are located.

 

16.   Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17.   Bicycles and other vehicles are not permitted inside the Buildings or on
the walkways outside the Buildings, except in areas designated by Landlord.

 

18.   Landlord may from time to time adopt systems and procedures for the
security and safety of the Buildings, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures.

 

2



--------------------------------------------------------------------------------

19.   Landlord shall have the right to prohibit the use of the name of the
Buildings or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Buildings or their desirability. Upon written
notice from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20.   Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Buildings. Landlord shall have the right to designate
the Buildings (including the Premises) as a non-smoking building.

 

21.   Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Buildings
present a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22.   Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

23.   The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease by and between
MA-RIVERVIEW/245 FIRST STREET, L.L.C., a Delaware limited liability company
(“Landlord”) and BITSTREAM, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 245 First Street, Cambridge, Massachusetts 02142.

 

1. Renewal Option.

 

  1.01   Grant of Option; Conditions. Tenant shall have the right to extend the
Term (the “Renewal Option”) for one additional period of 5 years commencing on
the day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Renewal Term”), if:

 

  a.   Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 9 full calendar months prior to the expiration of the initial Term and not
more than 12 full calendar months prior to the expiration of the initial Term;
and

 

  b.   Tenant is not in Default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice (as defined below); and

 

  c.   Not more than 50% of the Premises is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 11 of the Lease) at the time that
Tenant delivers its Initial Renewal Notice or at the time Tenant delivers its
Binding Notice; and

 

  d.   The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in Section 11 of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.

 

  1.02   Terms Applicable to Premises During Renewal Term.

 

  a.   The initial Base Rent rate per rentable square foot for the Premises
during the Renewal Term shall equal the Prevailing Market (hereinafter defined)
rate per rentable square foot for the Premises. Base Rent during the Renewal
Term shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Section 4 of the Lease.

 

  b.   Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the
Premises during the Renewal Term in accordance with Section 4 of the Lease, and
the manner and method in which Tenant reimburses Landlord for Tenant’s share of
Taxes and Expenses and the Base Year, if any, applicable to such matter, shall
be some of the factors considered in determining the Prevailing Market rate for
the Renewal Term.

 

  1.03  

Procedure for Determining Prevailing Market. Within 30 days after receipt of
Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the applicable
Base Rent rate for the Premises for the Renewal Term. Tenant, within 15 days
after the date on which Landlord advises Tenant of the applicable Base Rent rate
for the Renewal Term, shall either (i) give Landlord final binding written
notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or (ii) if
Tenant disagrees with Landlord’s determination, provide Landlord with written
notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be deemed exercised upon the terms and
conditions set forth herein. If Tenant provides Landlord with a Binding Notice,
Landlord and Tenant shall enter into the Renewal Amendment (as defined below)
upon the terms and conditions set forth herein. If Tenant provides Landlord with
a Rejection Notice, Landlord and Tenant shall work together in good faith to
agree upon the Prevailing Market rate for the Premises during the Renewal Term.

 

1



--------------------------------------------------------------------------------

 

When Landlord and Tenant have agreed upon the Prevailing Market rate for the
Premises, such agreement shall be reflected in a written agreement between
Landlord and Tenant, whether in a letter or otherwise, and Landlord and Tenant
shall enter into the Renewal Amendment in accordance with the terms and
conditions hereof. Notwithstanding the foregoing, if Landlord and Tenant are
unable to agree upon the Prevailing Market rate for the Premises within 30 days
after the date Tenant provides Landlord with the Rejection Notice, then either
party, by written notice to the other (the “Arbitration Notice”) within 5 days
after the expiration of such 30 day period, shall have the right to have the
Prevailing Market rate determined in accordance with the arbitration procedures
described below. If Landlord and Tenant are unable to agree upon the Prevailing
Market rate for the Premises within the 30 day period described and Tenant fails
to timely exercise its right to arbitrate, Tenant’s Renewal Option shall be
deemed exercised upon the terms and conditions set forth herein.

 

  1.04   Arbitration Procedure.

 

  1.   If Tenant provides Landlord with an Arbitration Notice, Landlord and
Tenant, within 5 days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Renewal Term
(collectively referred to as the “Estimates”). If the higher of such Estimates
is not more than 105% of the lower of such Estimates, then Prevailing Market
rate shall be the average of the two Estimates. If the Prevailing Market rate is
not resolved by the exchange of Estimates, then, within 30 days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Renewal Term. Each appraiser so selected shall
be certified as an MAI appraiser or as an ASA appraiser and shall have had at
least 5 years experience within the previous 10 years as a real estate appraiser
working in Kendall Square area of Cambridge, Massachusetts, with working
knowledge of current rental rates and practices. For purposes hereof, an “MAI”
appraiser means an individual who holds an MAI designation conferred by, and is
an independent member of, the American Institute of Real Estate Appraisers (or
its successor organization, or in the event there is no successor organization,
the organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

  2.  

Upon selection, Landlord’s and Tenant’s appraisers shall work together in good
faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the Renewal Term. If either Landlord or Tenant fails to appoint
an appraiser within the 30 day period referred to above, the appraiser appointed
by the other party shall be the sole appraiser for the purposes hereof. If the
two appraisers cannot agree upon which of the two Estimates most closely
reflects the Prevailing Market within 20 days after their appointment, then,
within 10 days after the expiration of such 20 day period, the two appraisers
shall select a third appraiser meeting the aforementioned criteria. Once the
third appraiser (i.e. arbitrator) has been selected as provided for above, then,
as soon thereafter as practicable but in any case within 14 days, the arbitrator
shall make his determination of which of the two Estimates most closely reflects
the Prevailing Market rate and such Estimate shall be binding on both Landlord
and Tenant as the Base Rent rate for the Premises. If the arbitrator believes
that expert advice would materially assist him, he/she may retain one or more
qualified persons to provide such expert advice. The parties shall share equally
in the costs of the arbitrator and of any experts retained by the arbitrator.
Any fees of any appraiser, counsel or experts engaged directly by Landlord or
Tenant,

 

1



--------------------------------------------------------------------------------

however, shall be borne by the party retaining such appraiser, counsel or
expert.

 

  3.   If the Prevailing Market rate has not been determined by the commencement
date of the Renewal Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term for the Premises
until such time as the Prevailing Market rate has been determined. Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Renewal Term for the Premises. If such adjustment
results in an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within 30 days after the determination thereof. If
such adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Base Rent.

 

  1.05   Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

  1.06   Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building and office buildings comparable
to the Building in the Kendall Square area of Cambridge, Massachusetts. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under this Lease.

 

2. PARKING.

 

  2.01   During the initial Term, Tenant agrees to lease from Landlord and
Landlord agrees to lease to Tenant a total of 37 unreserved parking spaces
(collectively, the “Spaces”) in, or on the roof of, the Building garage
(“Garage”) for the use of Tenant and its employees. No deductions or allowances
shall be made for days when Tenant or any of its employees does not utilize the
parking facilities or for Tenant utilizing less than all of the Spaces. Tenant
shall not have the right to lease or otherwise use more than the number of
reserved and unreserved Spaces set forth above. Tenant shall have the right from
time to time to reduce the number of Spaces that it leases from Landlord upon
prior written notice to Landlord, and in such case Tenant shall have no further
right to lease such Spaces from Landlord and relinquishes its right to use such
Spaces.

 

  2.02   During the initial Term, Tenant shall pay Landlord, as Additional Rent
in accordance with Article 4 of the Lease, the sum of $150.00 per month, plus
applicable tax thereon, if any, for each unreserved Space leased by Tenant
hereunder.

 

1



--------------------------------------------------------------------------------

  2.03   Except for particular spaces and areas designated by Landlord for
reserved parking, all parking in the Garage and surface parking areas serving
the Building shall be on an unreserved, first-come, first-served basis.

 

  2.04   Landlord shall not be responsible for money, jewelry, automobiles or
other personal property lost in or stolen from the Garage or the surface parking
areas regardless of whether such loss or theft occurs when the Garage or other
areas therein are locked or otherwise secured. Except as caused by the
negligence or willful misconduct of Landlord and without limiting the terms of
the preceding sentence, Landlord shall not be liable for any loss, injury or
damage to persons using the Garage or the surface parking areas or automobiles
or other property therein, it being agreed that, to the fullest extent permitted
by law, the use of the Spaces shall be at the sole risk of Tenant and its
employees.

 

  2.05   Landlord shall have the right from time to time to designate the
location of the Spaces and to promulgate reasonable rules and regulations
regarding the Garage, the surface parking areas, if any, the Spaces and the use
thereof, including, but not limited to, rules and regulations controlling the
flow of traffic to and from various parking areas, the angle and direction of
parking and the like. Tenant shall comply with and cause its employees to comply
with all such rules and regulations as well as all reasonable additions and
amendments thereto.

 

  2.06   Tenant shall not store or permit its employees to store any automobiles
in the Garage or on the surface parking areas without the prior written consent
of Landlord. Except for emergency repairs, Tenant and its employees shall not
perform any work on any automobiles while located in the Garage or on the
Property. If it is necessary for Tenant or its employees to leave an automobile
in the Garage or on the surface parking areas overnight, Tenant shall provide
Landlord with prior notice thereof designating the license plate number and
model of such automobile.

 

  2.07   Landlord shall have the right to temporarily close the Garage or
certain areas therein in order to perform necessary repairs, maintenance and
improvements to the Garage or the surface parking areas, if any. If the closure
is for more than 3 consecutive Business Days, Tenant shall be entitled to
receive a pro rata reduction in the Additional Rent that Tenant is paying
Landlord for the Spaces pursuant to paragraph 2.02 herein for each Space that
Tenant is not able to use as a result of such repairs, maintenance and
improvements, until the applicable Spaces are again available for Tenant’s use.

 

  2.08   Tenant shall not assign or sublease any of the Spaces without the
consent of Landlord. Landlord shall have the right to terminate this Parking
Agreement with respect to any Spaces that Tenant desires to sublet or assign.

 

  2.09   Landlord may elect to provide parking cards or keys to control access
to the Garage or surface parking areas, if any. In such event, Landlord shall
provide Tenant with one card or key for each Space that Tenant is leasing
hereunder, provided that Landlord shall have the right to require Tenant or its
employees to place a deposit on such access cards or keys and to pay a fee for
any lost or damaged cards or keys.

 

  2.10   Landlord hereby reserves the right to enter into a management agreement
or lease with an entity for the Garage (“Garage Operator”). In such event,
Tenant, upon request of Landlord, shall enter into a parking agreement with the
Garage Operator and pay the Garage Operator the monthly charge established
hereunder, and Landlord shall have no liability for claims arising through acts
or omissions of the Garage Operator unless caused by Landlord’s negligence or
willful misconduct. It is understood and agreed that the identity of the Garage
Operator may change from time to time during the Term. In connection therewith,
any parking lease or agreement entered into between Tenant and a Garage Operator
shall be freely assignable by such Garage Operator or any successors thereto.

 

1



--------------------------------------------------------------------------------

EXHIBIT G

 

COMMENCEMENT DATE AGREEMENT

 

Reference is made to that certain Lease by and between MA-RIVERVIEW/245 FIRST
STREET, L.L.C., a Delaware limited liability company, Landlord and BITSTREAM,
INC., a Delaware corporation, Tenant, and dated             , a Notice of which
is filed for registration with the Suffolk Registry District of the Land Court
as Document No.             .

 

Landlord and Tenant hereby confirm and agree that the Commencement Date under
the Lease is             .

 

This Commencement Date Agreement is executed as a sealed instrument as of
            , 20    .

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this exhibit as of the day
and year first above written.

 

WITNESS/ATTEST:    LANDLORD:     

MA-RIVERVIEW/245 FIRST STREET, L.L.C., a

Delaware limited liability company

    

By:

   Equity Office Management, L.L.C., a Delaware limited liability company, its
non-member manager               

By:

  

EXHIBIT—DO NOT EXECUTE

--------------------------------------------------------------------------------

              

Name:

  

EXHIBIT—DO NOT EXECUTE

--------------------------------------------------------------------------------

                                                                             

            

Title:

  

EXHIBIT—DO NOT EXECUTE

--------------------------------------------------------------------------------

Name (print):                                                   

                   

                                                                             

                   

Name (print):                                                   

                   

WITNESS/ATTEST:

  

TENANT:

              

                        , a(n)                         

    

                                                                             

  

By:

  

EXHIBIT—DO NOT EXECUTE

--------------------------------------------------------------------------------

    

Name (print):                                                   

  

Name:

  

EXHIBIT—DO NOT EXECUTE

--------------------------------------------------------------------------------

                                           
                                         

Title:

  

EXHIBIT—DO NOT EXECUTE

--------------------------------------------------------------------------------

    

Name (print):                                                   

         

 

1



--------------------------------------------------------------------------------

EXHIBIT H

 

LETTER OF CREDIT

 

[Name of Financial Institution]

 

Irrevocable Standby

Letter of Credit

No.                                      
                                                           

Issuance Date:                                       
                                    

Expiration Date:                                       
                                

Applicant: Bitstream, Inc.,

 

Beneficiary

 

MA-RIVERVIEW/245 FIRST STREET, L.L.C.

C/o Equity Office

245 First Street

Cambridge, Massachusetts

Attention: Property Manager

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of Three Hundred
Thousand and 00/100 U.S. Dollars ($300,000.00) available for payment at sight by
your draft drawn on us when accompanied by the following documents:

 

1.   An original copy of this Irrevocable Standby Letter of Credit.

 

2.   Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of                      U.S. Dollars
($            ) under your Irrevocable Standby Letter of Credit No.             
represents funds due and owing to us pursuant to the terms of that certain lease
by and between MA-RIVERVIEW/245 FIRST STREET, L.L.C., a Delaware limited
liability company, as landlord, and BITSTREAM, INC.,a Delaware corporation, as
tenant, and/or any amendment to the lease or any other agreement between such
parties related to the lease.”

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office Properties Trust, 2 North Riverside Plaza, Suite
2100, Chicago, Illinois 60606, Attention: Treasury Department. In addition to
the foregoing, we understand and agree that you shall be entitled to draw upon
this Irrevocable Standby Letter of Credit in accordance with 1 and 2 above in
the event that we elect not to renew this Irrevocable Standby Letter of Credit
and, in

 

2



--------------------------------------------------------------------------------

addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

 

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located 245 First Street, Cambridge,
Massachusetts to the attention of Property Manager.

 

Very truly yours,

 

--------------------------------------------------------------------------------

[name]

--------------------------------------------------------------------------------

[title}

--------------------------------------------------------------------------------

 

3